—Appeal by the defendant from (1) an amended judgment of the Supreme Court, Kings County (Starkey, J.), rendered July 12, 1995, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of attempted criminal sale of a controlled substance in the third degree under Indictment No. 11501/93, and (2) a judgment of the same court (Green-berg, J.), rendered October 11, 1995, convicting him of criminal sale of a controlled substance in or near school grounds, under Indictment No. 4430/95, upon a jury verdict, and imposing sentence.
Ordered that the amended judgment and the judgment are affirmed.
The defendant’s challenge to the legal sufficiency of the evidence supporting bis conviction under Indictment No. 4430/95 is unpreserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s sentences are not excessive (see, People v Suitte, 90 AD2d 80). Miller, J. P., Sullivan, Pizzuto and Friedmann, JJ., concur.